 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 278Grand Valley Health Center, a subsidiary of Spec-trum Health, Continuing Care Group and In-ternational Union of Operating Engineers, Local 547A,B,C,E,H, AFLŒCIO. Case 7ŒCAŒ42686 February 9, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On August 14, 2000, Administrative Law Judge Arthur J. Amchan issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed cross-exceptions, a supporting brief, and a brief in answer to the Respondent™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions, cross-exceptions, and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. The judge found that employee Charles Barber™s De-cember 20, 1999 resignation, which was to be effective January 3, 2000, was not the result of an unlawful con-structive discharge by the Respondent in retaliation against Barber™s union activities.  No exceptions were filed to this finding, and we adopt it. The judge found that the Respondent also did not vio-late Section 8(a)(3) of the Act when it accelerated its acceptance of Barber™s resignation and barred him from its premises on December 27 because a day earlier he had solicited nurses to sign union cards in patient care areas.2  In cross-exceptions to this finding, the General Counsel contends that the Respondent relied on an exist-ing and allegedly invalid written no-solicitation rule.  Specifically, the General Counsel argues that ﬁ[w]hile not alleged in the Complaint, . . . inasmuch as Respon-dent™s no-solicitation, no-distribution rule is invalid, any discipline resulting from the enforcement of the invalid rule is also invalid and violative of the Act.ﬂ Although a footnote in the judge™s decision notes the existence of the Respondent™s written no-solicitation rule, the footnote correctly states that the Respondent did not mention the rule as justification for accepting Bar-ber™s resignation early.3  Contrary to the General Coun-sel™s argument before us, there is no evidence that the Respondent relied on the rule in this instance.  Indeed, we note that when the Respondent sought to introduce its employee relations policy manual into evidence at the hearing in support of its defense to the complaint™s con-structive discharge allegation, the General Counsel pro-posed, on grounds of relevance, to exclude the section of the manual that contained the no-solicitation rule.4                                                                                                                      1 The General Counsel excepts to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In agreeing with his colleagues and the judge that the 8(a)(1) allega-tions in the complaint are closely related to the timely filed 8(a)(3) allegations, Member Hurtgen notes that a defense to the 8(a)(3) allega-tions (viz lack of animus) would include the defense that the 8(a)(1) allegations lack merit. 2 The Respondent nevertheless paid Barber through January 3. Accordingly, we find no merit in the General Coun-sel™s cross-exceptions on this issue, as they are based on a limited theory that incorrectly relies on the Respon-dent™s enforcement of an existing and allegedly invalid written no-solicitation rule.5  Apart from this rule, the General Counsel does not challenge the Respondent™s justification for restricting Barber™s solicitation of nurses working in immediate patient care areas.6  We therefore affirm the judge™s finding that the Respondent did not act unlawfully by accelerating its acceptance of Barber™s resignation. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Grand Valley Health Center, a subsidiary of Spectrum Health, Continuing Care Group, Grand Rapids, Michigan, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Order.  Richard F. Czubaj, Esq., for the General Counsel. Peter J. Kok and Nathan D. Plantinga, Esqs. (Miller, Johnson, Snell & Cummiskey, P.L.C.), of Grand Rapids, Michigan, for the Respondent. DECISION STATEMENT OF THE CASE ARTHUR J. AMCHAN, Administrative Law Judge.  This case was tried in Grand Rapids, Michigan, on June 6, 2000. The charge was filed on January 7, 2000, and the complaint was issued February 29, 2000.  3 See fn. 9 of the judge™s decision. 4 Tr. 102Œ103. 5 Inasmuch as the rule is not relevant to the issue of whether the Re-spondent unlawfully accelerated Barber™s resignation, we do not rely on the judge™s statement that this rule appears on its face to be lawful.  Nor do we rely on the judge™s statement that the General Counsel had to prove that Barber was soliciting in areas in which he was allowed to do so.  Furthermore, we reject as untimely the General Counsel™s posthear-ing argument in cross-exceptions for an independent finding that the rule violates Sec. 8(a)(1). 6 See generally Doctors™ Hospital of Staten Island, 325 NLRB 730, 735 (1998), and Daylin, Inc., 198 NLRB 281 (1972). 333 NLRB No. 35  GRAND VALLEY HEALTH CENTER 279On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION Respondent, Grand Valley Health
 Center, a subsidiary of 
Spectrum Health, Continuing Care Group, a corporation, oper-
ates a nursing home in Grand Rapids, Michigan, where it annu-
ally derives gross revenues 
in excess of $500,000 and pur-chases and receives goods valued in excess of $50,000 directly 
from points outside of the State of Michigan.  Grand Valley 
admits and I find that it is an employer engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act and 
that the Union, International Union of Operating Engineers, 
Local 547 A, B, C, E, and H, is a labor organization within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
Charles Barber, the alleged discriminatee herein, worked at 
Villa Elizabeth Nursing Home, which is owned by Respon-
dent™s parent company, Spectrum Health, Continuing Care 
Group, from November 1994 to August 1996.  In November 
1998, he was hired to work as 
a maintenance technician at 
Grand Valley by Ronald Klump,
 Respondent™s director of building services.  Klump had been
 Barber™s supervisor at Villa Elizabeth. 
Barber normally worked at Grand Valley™s main building 
with maintenance technicians Bruce Stothard and Larry Palmer.  

Palmer was also a former Villa Elizabeth employee.  In the fall 
of 1999, Barber contacted the Union in order to start an orga-
nizing drive at Grand Valley.  
He set up a meeting for employ-
ees to discuss the Union; only 5 of the approximately 250 em-

ployees at Grand Valley attended the meeting. 
On December 1, Klump called Barber into his office and 
asked Barber if he had heard anything about union activity.  
Barber told Klump that he had heard some people talking about 
a union, but could not recall the identity of the these individu-
als.
1                                                           
                                                           
1 I find neither Klump nor Barber to be a completely credible wit-
ness.  I deem some of  both witnesse
s™ testimony to be highly implausi-
ble and some of Klump™s to be rather evasive.  For example, I find 
incredible Barber™s testimony that
 during one of the anonymous phone 
calls he received, the caller told Ba
rber to call the union stuff off.  
There is nothing in the record that 
would suggest that these calls were 
related to Barber™s union activities,
 while there is a strong suggestion 
that they were related to a pers
onal dispute with coworker Larry 
Palmer.  Moreover, most of Barbe
r™s testimony is completely uncor-
roboratedŠexcept in a few rather immaterial respects by his fiancée, 
Myra Mayes. 
Klump, on the other hand, testified 
that he could not recall whether 
he said certain things to Barber, such
 as ﬁI ought to fire youﬂ and ﬁare 
you wired?ﬂ  I conclude that Klum
p would recall whether or not he 
made such statements.  In view of
 his failure to deny making such 
statements, I credit Barber™s testimony that he did so.  I find Klump™s 
testimony, that he invited Barber to the Bean Around, where Barber, 
without prompting, volunteered info
rmation about his union activity, to 
be implausible. 
The next day, Klump paged Barber at the home of his fi-
nance, Myra Mayes.  At Klum
p™s suggestion, the two men met 
that evening at the Bean Around Café in Grand Rapids.  Klump 
told Barber that he had heard Barber was involved in an effort 
to organize Respondent.  Barb
er acknowledged that this was 
true.  Klump became very upset.  His first response was, ﬁI 

ought to fire you.ﬂ  Next, Klump as
ked Barber if he was wired.  
After Barber opened his coat to 
show that he was not wearing any recording device, their conversation continued. 
Klump told Barber that if
 Grand Valley became unionized, 
benefits and ﬁthat sort of thingﬂ
 would be jeopardized.  Barber 
complained that two employees had been fired for smoking 

marijuana, while a nurse, who a
pparently admitted to smoking 
marijuana, was retained.  Klump asked if Barber would like to 
meet with Respondent™s administra
tor, B. J. Hockenberry, the 
next morning. Barber agreed. 
On the morning of December 3, Barber met Klump and 
Hockenberry at a Bob Evans Restaurant in Grand Rapids.  They 

discussed union activity and what 
Barber perceived to be prob-
lems at Grand Valley.  Hockenberry mentioned that she had 
worked at unionized facilities 
and that a union would adversely 
affect the facility.
2 Barber again complained about the firing of two employees 
for smoking marijuana and the retention of another.  Hocken-
berry suggested that employee 
problems could be addressed at 
quarterly forums that Respondent held with employees.  After 
further discussion, Barber and Hockenberry agreed that the 
forums would be more productive
 if they were conducted on a 
departmental, rather than a facilitywide basis.  She may also 
have promised to hold them more frequently. 
Barber told Hockenberry that he would like to discuss the 
departmental forum idea with Union President Jennifer Trudeau 
and then meet again with Hockenberry and Klump.  Barber 
spoke with Trudeau and then informed Hockenberry and 
Klump that ﬁhe had talked with Jennifer and things were on 
holdﬂ.  Barber, Hockenberry, and Klump agreed to ﬁgo forward 
with the forum and work through whatever the problems wereﬂ 
(Tr. 91).
3 During the week of December 6Œ10, Barber received a num-
ber of harassing phone calls.  Some of these calls were received 
on a beeper that Barber was provided by Respondent.  The 
number for this beeper was posted at various places at Grand 
 2 I do not credit Barber™s testimony regarding this conversation in its 
entirety.  However, Hockenberry c
oncedes that she discussed unioniza-tion and I infer that she opined it 
would not be good for Grand Valley. 
3 I do not credit Barber™s testim
ony that Hockenberry asked him 
whether he could back off on his 
union activity if Respondent was to 
conduct these forums.  Barber™s testimony suggests that he relayed this 
proposal to Union President Trudeau and that Trudeau agreed it.  It is 
highly improbable that a union would agree to cease organizing in 
exchange for a promise by an employ
er to unilaterally address employ-
ees™ concerns.  It is more probable 
that Hockenberry said nothing about 
ceasing union activity as a condition fo
r addressing Barber™s concerns 
and that Trudeau indicated that the forum was an appropriate place to 
raise his concerns because the organizing drive was making little, if 
any, progress. 
I also do not credit Barber™s test
imony that Hockenberry asked him 
again to identify other employees i
nvolved in the organizing drive.  I 
find Hockenberry™s denials more cr
edible than Barber™s testimony. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 280Valley.  Barber™s finance, Myra Mayes, who works for Re-
spondent as a staff educator, also received harassing phone 
calls.  During this period, Barber was embroiled in a dispute 
with coworker Larry Palmer.  Barber believed that Palmer did 
not have a driver™s license and that a driver™s license was re-
quired for the job Palmer held at Grand Valley.  During the 

month of December, Barber shared his opinions on this matter 
with Palmer. 
Barber received no more ha
rassing phone calls after Decem-
ber 10.  Myra Mayes reported to Hockenberry that she and 
Barber had been getting harassing phone calls, but that Barber™s 
calls stopped when he told coworkers that he had placed a tap 
on his phone line.  Mayes told Hockenberry that she was still 
getting calls.  Hockenberry observed that Barber should have 
gotten ﬁcaller IDﬂ or asked the phone company to trace his calls 
before telling his coworkers that he had a tap on his line. 
Mayes did not tell Hockenberry that she and Barber sus-
pected that Larry Palmer wa
s responsible for the harassing 
phone calls.  That they suspected Palmer is established by 
Mayes™ testimony that the ha
rassing phone calls to her stopped 
when she told Palmer that he must know the number that you 
need to block caller ID. 
During the same week, Barber found oil in his toolbox and 
broken light bulbs on his maintenance cart on two occasions.
4 On Friday, December 17, somebody put water in a pair of Bar-

ber™s workboots.5  A few hours later, Barber complained to 
Klump, who said there was nothing he could do about it.
6 On Monday morning, Decembe
r 20, 1999, Barber reported 
to work and handed Klump a resignation letter.  Before opening 
it, Klump asked, ﬁ[I]s this what 
I think it is?ﬂ  The letter (G.C. 
Exh. 2) is entitled 2-week notice
 of resignation and states that 
Barber will be resigning effective January 3, 2000.  The letter 
relates some of Barber™s cont
entions regarding his meetings 
with Klump on December 2 and with Klump and Hockenberry 

on December 3.  It mentions the harassing telephone calls and 
the fact that they had stopped.  
Barber further asserts that for 
the prior 2 weeks he has been doing many more work orders 
than normal and relates the inci
dent about water in his boots on 
December 17. 
The letter also states that Larry Palmer told him that Klump 
wanted Barber to fabricate certain records.  This is an assertion 
not repeated by Barber at this hearing.  Barber™s letter con-
cludes that he has decided to re
sign as a result of this harass-
                                                          
                                                           
4 I decline to credit Barber™s unco
rroborated assertion that his work-
load dramatically increased this week
.  He does not allege that he com-
plained to anybody about an increas
ed workload prior to his resigna-
tion, and there is little evidence suggesting Respondent had much of a 
motive to retaliate against Barber.  
So far as Respondent knew, Barber 
had ceased his union activities. 5 That Barber and Mayes suspected
 Palmer as the source of their 
harassment is indicated by Barber™s
 testimony at Tr. 32 that when he 
found the wet boots, Mayes ﬁstarts asking Larry questionsﬂ.  Although 
Barber claims to have complained to Klump that someone put water in 
his boots he does not assert that he ev
er shared his suspicions regarding 
Palmer. 
6 I do not credit Barber™s testimony that he tried to file a formal 
complaint with Klump or Lisa Ri
ce, Respondent™s human resource 
director.  I credit their denials. 
ment. Klump said he was sorry 
about the water in Barber™s boots and asked Barber if he would reconsider his resignation.  
Barber reiterated his intent
ion to resign on January 3. 
On December 26, Barber came to Grand Valley despite the 
fact that he was neither work
ing nor on call.  Several nurses 
told Nursing Supervisor Shirley Wyngarden that Barber had 
been trying to get them to si
gn union authorization cards.  A few hours later, Wyngarden 
saw Barber handing out union authorization cards to several nur
ses in patient care areas.  
Wyngarden called Director of Nursing Jane Boomstra to inform 
her of Barber™s activities.
7 The following morning, Ron Klump called Barber into his 
office to meet with Klump and 
Human Resource Director Lisa Rice.  Klump informed Barber that Respondent was accepting 
his resignation early, th
at he was not to reenter the facility, but 
that he would be paid through January 3.
8 On January 7, the Union filed the charge in this matter, alleg-
ing that, ﬁMr. Barber was discharged on or about December 23, 
1999, because of his union activity by his supervisor.ﬂ  On 
January 9, Barber sent Responden
t a letter stating that he had 
been advised by the Board agent to send it a letter seeking his 
reinstatement.  He alleged that 
he resigned under duress, due to 
harassment that was not addressed by management.  He also 
stated that his termination, 1 we
ek early, constitutes discharge 
(R. Exh. 1).  The complaint alleges that Respondent caused 
Barber™s resignation on December 20. 
Analysis 
Respondent did not Cause or Co
nstructively Discharge Charles 
Barber on December 20, 1999 
Under Board law, the test for determining whether an em-
ployer caused the resignation of, 
or constructively discharged, 
an employee, is as follows: 
 First, the burdens imposed upon the employee must cause, 
and be intended to cause, a change in his working conditions 
so difficult or unpleasant as to force him to resign.  Second, it 
must be shown that those burdens were imposed because of 
the employee™s union activities. 
 Crystal Princeton Refining Co.,
 222 NLRB  1068, 1069 (1976). 
The General Counsel has failed 
to establish a constructive discharge for a number of reasons. 
 First of all, Barber™s work-
ing conditions were not so difficult or unpleasant as to force 

him to resign.  He received anonymous, harassing telephone 
calls for 3 or 4 days and then the calls stopped.  On two occa-
 7 I find Wyngarden™s testimony more credible than Barber™s as to 
where she saw Barber distributing literature. 
8 I find Barber™s testimony that 
he received an anonymous phone call 
at 4 a.m. on December 27, informing him that his services at Grand 
Valley would end that day to be very
 implausible and I do not credit it. 
Klump spoke with Wyngarden before the meeting.  I assume that 
Wyngarden told Klump that Barber was distributing union cards and 

that this was the reason that Barber™s resignation was accelerated. 
Grand Valley failed to offer any convin
cing alternative explanation.  It 
claims that Barber was intimidating th
e nurses he talked to but failed to 
offer these nurses as witnesses.  I 
find that the record shows only that 
Barber solicited on-duty nurses to si
gn authorization cards in patient 
care areas and that this is the only
 reason why Barber™s resignation was 
accelerated. 
 GRAND VALLEY HEALTH CENTER 281sions, he found oil and broken light bulbs on his cart and on 
one occasion he found some amount of water in his boots. 
While Barber experienced some annoying and unpleasant situa-
tions at work prior to his resignation, his working conditions 
were not sufficiently difficult 
or unpleasant to force him to 
resign. Secondly, as the General Coun
sel recognizes, there is no 
evidence that Respondent created any of these conditions. He 
argues, however, that by failing to take any action in  response 
to the antiunion harassment that
 Barber experienced, Respon-
dent constructively discharged Ba
rber.  An initial problem with 
this argument is that there is no
 substantial evidence that the 
harassing phone calls, debris on Ba
rber™s cart, or water in his 
boots had anything to do with his union activities.  Indeed, 
there is an indication that some or all of this harassment was the 
result of a personal dispute with Larry Palmer, which had no 
relationship to union activities.   
If Respondent, due to antiunion animus, failed to take rea-
sonable steps to stop the harassment and the harassment be-
came unbearable, such inaction could constitute constructive 
discharge.  However, this reco
rd does not support such a con-
clusion.  Barber never told 
Klump or any other management 
official that he suspected that Palmer was harassing him.  There 
was little evidence on which Klump should have concluded that 
any employee was harassing Barber
 or that there was anything 
he could do to make the harassment cease. 
Finally, there is no reason to believe that Respondent™s inac-
tion was motivated by anti
union animus.  Although Klump 
exhibited antiunion animus in hi
s conversation with Barber on 
December 2, there was little reason for him to retaliate against 
Barber since so far as he knew,
 Barber™s union activities had 
ceased as of December 3.  In conclusion, I find that Charles 

Barber resigned on December 20
, and was not constructively 
discharged. 
Respondent did not Violate the Act in Accelerating Charles 
Barber™s Resignation on December 27, 1999 
Respondent decided to terminate Barber™s employment on 
December 27, and pay him through January 3, 2000, the effec-
tive date of his resignation.  It 
did so due to his attempt to ob-
tain signed union authorization cards at the health center on 
December 26.  However, the General Counsel has not estab-
lished that he was soliciting for the Union in areas in which he 
was allowed to do so.
9  It is the General Counsel™s burden to 
establish that Respondent accept
ed his resignation early in re-
taliation for activities protected by the Act.  Since distribution 
of authorization cards in patient care areas is not protected, I 
                                                          
                                                           
9 Rules which prohibit employee so
licitation and distribution in im-
mediate patient care areas, such as patient rooms, places where patients 
receive treatment and adjacent corri
dors, and waiting rooms have been 
found presumptively lawful, 
Doctors™ Hospital of Staten Island, 
325 
NLRB 730, 735 (1998).  Although not mentioned by Respondent as 
justification for accepting Barber™s
 resignation early, Grand Valley™s 
ﬁEmployee Relations Policy on Solic
itationﬂ appears on its face to be 
lawful.  That Policy ERP 116 (contained in R. Exh. 4), prohibits solici-
tation and distribution of literature to employees during the working 
time of either the person soliciting/
distributing, or the person being 
solicited/distributed to, or in any working area at any time. 
find that Respondent did not viol
ate the Act in accelerating his 
resignation.10 Respondent, by Ron Klump, Viol
ated Section 8(a)(1) on De-
cember 1, 2, and 3, 1999 
The General Counsel has alleged numerous violations of 
Section 8(a)(1) arising out of Ch
arles Barber™s meetings with 
Ron Klump on December 1 and 2, and with Klump and B. J. 
Hockenberry on December 3.  Respondent argues these allega-
tions should be dismissed because they were not raised in the 
charge.  However, such allegati
ons are properly considered if 
they are closely related to the allegations or subject matter set 
forth in the charge, 
Nickles Bakery of Indiana, 296 NLRB 927 
(1989). I find that the 8(a)(1) allegations are sufficiently related to 
the discharge, or constructive di
scharge, alleged in the charge 
to be considered.  These allega
tions arise out of the same union activities that allegedly resulted in Barber™s termination.  They 

are also closely related in that the evidence adduced to prove 
these allegations are the basis for the General Counsel™s asser-
tions that Respondent knew of 
Barber™s union activity and bore 
animus towards that activity. 
I conclude that the General Counsel has established a viola-
tion of the Act as alleged in complaint paragraphs 7(a), (b), (c), 
(d), and (f).  On December 1, Klump both coercively interro-
gated Barber and engaged in surveillance of employees™ union 
activities by seeking informatio
n from Barber about the union 
activities of other employees.  
Klump™s followup meeting with 
Barber and inquiry on December 2, was also inherently coer-
cive, particularly when Barber™s answer was followed by a 
threat of discharge.  When Ch
arles Barber informed Klump of 
his union activity, Klump responded, ﬁI ought to fire you.ﬂ  
This is a threat that violates Section 8(a)(1). 
Not every question asked or 
comment made by a manage-
ment official about union activity 
violates Section 8(a)(1).  One 
must determine whether under all the circumstances of the in-
terrogation or comment, it reasonably tends to restrain, coerce, 

or interfere with rights guaranteed by the Act, 
Rossmore House, 
269 NLRB 1176 (1984), enfd. sub nom. 
Hotel & Restaurant 
Employees Local 11 v. NLRB, 760 F.2d. 1006 (9th Cir. 1985).  
Some of the factors to be considered with regard to interroga-

tions are: (1) the background of the questioning; (2) the nature 
of the information being sought; (3) the identity of the ques-
tioner; and (4) the place and method of the interrogation.  I 

conclude that given all the circumstances of Klump™s inquiries 
to Barber about union activities,
 the General Counsel has estab-
lished an 8(a)(1) violation. 
In Advance Waste Systems, 
306 NLRB 1020 (1992), a one-
time interrogation by a company vice president, inside a mov-
ing truck, was found to be violative, in conjunction with other 
expressions of hostility and disapproval of union activity.  In 
the instant case, the circumst
ances of Klump™s questioning on 
both December 1 and 2, are coercive.  On December 1, Klump, 

Barber™s direct supervisor, called
 Barber into his office to ask 
about the Union at a time when the organizing drive had not 
 10 I also note that assuming Respondent violated the Act, Barber 
would not be entitled to reinstatemen
t and he suffered no loss of wages 
or other benefits. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 282been disclosed to Respondent 
and Barber had not let Respon-
dent know that he was engaging in any union activities.  The 
December 2 inquiry is deemed coercive by virtue of Klump™s 
suggestion of a privat
e meeting and his i
mmediate expression 
of hostility to Barber™s activities. 
Klump also created the impressi
on that he was engaging in 
surveillance of Barber™s union act
ivities.  Given his inquiry of 
December 1 to Barber, Klump™s statement on December 2, that 
he had heard that Barber was involved in a union organizing 
effort, could only suggest to Ba
rber that Klump had actively 
sought information as to employees™ union activities in the 

interim. 
Klump™s statement to Barber 
that unionization would or 
might jeopardize certain benefits also violated the Act.  Such 
predictions violate Section 8(a)
(1) unless they were based on 
objective fact and contained no
 implication that Respondent 
would take action on its own initiative or otherwise retaliate 
against employees for selecting the Union as their representa-
tive, 
Gravure Packaging, 
321 NLRB 1296, 1299 (1996), enfd. 
mem. 116 F.3d 941 (D.C. Cir. 1997);
 NLRB v. Gissel Packing 
Co., 395 U.S. 575, 618Œ619 (1969). 
On the other hand, I conclude that the evidence I have cred-
ited is insufficient to establis
h the allegations in complaint 
paragraphs 7(e), (g), (h), (i), 
and 8.  The allegations in para-
graph 8 with regard to threats, interrogation, and promises by 
B. J. Hockenberry rest on testimony by Charles Barber that I 
have not credited.  The General Counsel did not adduce any 
evidence to support paragraph 7(e) regarding enunciation of an 
overly broad no solicitation ru
le by Klump on December 2. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
11 ORDER The Respondent, Grand Valley Health Center, a subsidiary 
of Spectrum Health, Continuing
 Care Group, Grand Rapids, 
Michigan, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a)  Threatening employees that they may lose their job be-
cause of their union activities. 
(b)  Coercively interrogating employees regarding union ac-
tivities. 
(c)  Engaging in surveillance of employees™ union activities, 
or creating the impression that such activities are under surveil-
lance. (d)  Threatening or predicting a change in employees™ wages 
and benefits because of their union activities. 
                                                          
                                                           
11 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
(e)  In any like or related 
manner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its 
Grand Rapids, Michigan facility copies of the attached notice 
marked ﬁAppendix.ﬂ
12  Copies of the notice, on forms provided 
by the Regional Director for Region 7, after being signed by the 

Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 

facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since December 1, 1999. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
APPENDIX  
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice.
  Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT threaten you with loss of your job, wages, 
or benefits for supporting the International Union of Operating 
Engineers, Local 547A,B,C,E,H, AFLŒCIO or any other union. 
WE WILL NOT  coercively question you about your union 
support or activities.  12 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
 GRAND VALLEY HEALTH CENTER 283WE WILL NOT engage in surveillance of your union activi-
ties or create the impression that your union activities are under 
our surveillance. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
 GRAND VALLEY HEALTH CENTER, A 
SUBSIDIARY OF SPECTRUM HEALTH, 
CONTINUING CARE GROUP 
 